Citation Nr: 0312433	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  97- 23 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a seizure disorder, to 
include the question of whether such disability was incurred 
or aggravated in line of duty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran had active military service from April 11, 1945, 
to November 29, 1945, 180 days of which were not creditable, 
honorable service.  The veteran's total length of honorable 
service was calculated by the service department as one month 
and nineteen days.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision entered in 
July 1996 in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California, determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for a seizure disorder.  By its 
decision of January 2000, the Board found that new and 
material evidence had been presented to reopen the previously 
denied claim and it remanded the reopened claim to the RO for 
additional development, to include initial consideration of 
the intertwined, threshold issue of whether the claimed 
disorder occurred in line of duty, during a period of active 
service.  

While the case remained in remand status, the RO entered an 
administrative decision in November 2002 in which it was 
determined that the veteran's claimed seizure disorder was 
not incurred in the line of duty.  The case has since been 
returned to the Board for further review.


FINDINGS OF FACT

1.  A seizure disorder was not noted at the time of the 
veteran's entry onto active service and was not otherwise 
shown as having existed prior to service.

2.  During the period from June 25, 1945, to November 20, 
1945, when the veteran was serving a sentence of five years 
confinement at hard labor, as imposed at general court 
martial, the onset of a seizure disorder is indicated.

3.  There is no showing of the service incurrence or 
aggravation of a seizure disorder during the one month and 
nineteen days of creditable, honorable service of the 
veteran.


CONCLUSIONS OF LAW

1.  A seizure disorder did not clearly and unmistakably pre-
exist the veteran's entry onto active duty.  38 U.S.C.A. § 
1111(West 2002).

2.  A seizure disorder was not incurred or aggravated in line 
of duty during the period from June 25, 1945, to November 20, 
1945.  38 U.S.C.A. §§ 101, 105, 1110, 1153 (West 2002); 
38 C.F.R. §§ 3.1, 3.15, 3.301 (2002).

3.  A seizure disorder was not incurred or aggravated during 
the veteran's period of creditable, honorable service prior 
to June 25, 1945, or subsequent to November 20, 1945.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 
3.159, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

As set forth above, this matter was remanded by the Board to 
the RO in January 2000 for certain development actions 
initially consisting of obtaining the veteran's service 
personnel records, ascertaining all dates of creditable 
military service, and preparation of an administrative 
decision as to line of duty.  These actions were completed in 
full and, inasmuch as the line of duty determination was 
adverse to the veteran, those additional actions set forth in 
the Board's remand as being required in the event that the 
determination were favorable to the veteran were not 
necessitated.  Neither the veteran, nor his representative, 
contends that the requirements of the remand were not met, 
although the veteran's representative points out that the RO 
did not address the question of whether the veteran's seizure 
disorder was aggravated in line of duty.  Review of the 
November 2002 administrative decision reflects the RO's 
consideration of inservice medical findings that the 
veteran's claimed seizure disorder existed prior to service.  
However, in this regard, the Board has determined that a 
seizure disorder did not clearly and unmistakably pre-exist 
service and attention is directed to further discussion 
below.  The Board concludes that no Stegall violation is 
shown, and there is no impediment to the Board's 
consideration of the merits of the issue presented on appeal.

It is also noteworthy that, while this appeal was pending, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), was signed into 
law.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126, and VA has issued regulations 
implementing the VCAA; specifically, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  The VCAA and the implementing 
regulations are liberalizing and are therefore applicable to 
the question of the service incurrence or aggravation of a 
seizure disorder during creditable, honorable service of the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102 ; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Here, the record reflects that the veteran was apprised of 
the changes brought about by the VCAA in a supplemental 
statement of the case furnished to him in December 2002.  
Through such document, as well as the Board's remand and 
other notifications provided by the RO, the veteran was 
advised of the evidence necessary to substantiate his claim 
and that VA would obtain all relevant evidence in the custody 
of a Federal department or agency.  He was also advised that 
it was his responsibility to either send medical treatment 
records from his private physicians regarding treatment for 
his claimed seizure disorder, or to provide a properly 
executed release so that VA could request the records for 
him.  Based on the foregoing, the duties to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence have been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the entirety of 
the veteran's service department medical and personnel 
records could not be obtained, despite multiple attempts by 
VA to do so.  VA treatment records were obtained by the RO 
while the case remained in remand status, and to the extent 
that the veteran has provided complete authorizations, his 
private medical records were obtained.  There is no 
indication that other Federal department or agency records 
are in existence, and it is otherwise evident that any 
further attempts to obtain service records of the veteran 
would be futile.  Based on the foregoing, the duty to notify 
of inability to obtain records and the VA's duty to assist 
obligation have been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable, compensation as provided in this 
subchapter, but no compensation shall be paid if the 
disability is a result of person's own willful misconduct or 
abuse of alcohol or drugs.  38 U.S.C.A. § 1110.  

For the purposes of section 1110 of this title, every veteran 
shall be taken to have in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111. 

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in line 
of duty and not the result of the veteran's own misconduct 
when the person on whose account benefits are claimed was, at 
the time of the injury was suffered or disease contracted, in 
active military, naval, or air service.  38 U.S.C.A. § 105; 
see 38 C.F.R. § 3.301(a).

The phrase, in line of duty, means an injury or disease 
incurred or aggravated during a period of active military, 
naval, or air service unless such injury or disease was the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, was a result of his or her 
abuse of alcohol or drugs.  A service department finding that 
injury, disease or death occurred in line of duty will be 
binding on VA unless it is patently inconsistent with the 
requirements of laws administered by VA.  38 C.F.R. § 3.1(m).  

The phrase, active military, naval, or air service, includes 
active duty, a period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).  

For service-connected benefits, active service is countable 
exclusive of time spent on an industrial, agricultural, or 
indefinite furlough, time lost on absence without leave 
(without pay), under arrest (without acquittal), in 
desertion, while undergoing a sentence of court-martial or a 
period following release from active duty under the 
circumstances outlined in 38 C.F.R. § 3.41.  38 C.F.R. 
§ 3.15.

The veteran's service spanned a period from April 11, 1945, 
to November 29, 1945, approximately seven and one-half 
months.  However, according to the veteran's War Department 
Adjutant General's Office Form 53-55, Enlisted Record and 
Report of Separation, time lost during the aforementioned 
period totaled 180 days, and that period of time lost is not 
creditable, honorable service.  The aforementioned document 
also includes the service department's determination that the 
total length of honorable service of the veteran amounted to 
one month and nineteen days.  No line of duty determination 
favorable to the veteran is shown.

While all the veteran's service records are not available, 
based on statements by the National Personnel Records Center 
that a portion of such records were destroyed by fire, 
evidence contained in the claims folder reflects that a pre-
induction medical examination in March 1945 disclosed no 
evidence of a seizure disorder.  Shortly after entering 
service on April 11, 1945, the veteran was absent without 
leave (AWOL) for a period of 14 days, the dates of which 
remain unknown.  A summary court marital followed, at which 
he was convicted; a fine and restriction to base followed.  

The veteran subsequently had another 14-day period of AWOL, 
dates unknown, during which he, and another individual, were 
involved in a car theft.  He was later charged with acting 
jointly in the theft of an automobile and was sentenced at 
general court martial to five years of hard labor at Turlock 
Rehabilitation Center.  It is shown that the veteran's 
sentence at general court martial was imposed on June 25, 
1945, and published in General Court-Martial Orders No. 835, 
dated July 3, 1945.  By General Court-Martial Orders No. 1387 
of November 16, 1945, so much of the sentence imposed at 
general court martial as remained unexecuted on November 21, 
1945, was remitted and the veteran was restored to duty that 
date.  

During the evening of August 19, 1945, the veteran 
demonstrated symptoms of what was described as an "acute 
maniacal outburst" and he was sent to the infirmary.  On 
August 20, 1945, he was transferred to Hammond General 
Hospital where he remained as a general prisoner until 
November 21, 1945.  He was thereafter placed in a duty 
status, although he continued to be hospitalized until his 
discharge date.  A transfer to a VA hospital facility was 
effectuated as of the date of discharge, so that continued 
treatment could be administered.  

According to the Certificate of Disability for Discharge 
issued in November 1945, the basis of the veteran's discharge 
from service was a psychosis, epileptic clouded states, 
severe, manifested by repeated convulsions.  In the opinion 
of a Board of Medical Officers (BMO), such disability was not 
incurred in or aggravated in authorized military activity and 
not in line of duty.  It was the BMO's conclusion that the 
veteran became unfit for duty on August 20, 1945, due to a 
psychosis that existed prior his entry onto active duty.

It is the veteran's primary contention, as set forth in 
hearing testimony offered in 1998 and 1999, that he sustained 
an inservice injury to the head when he was struck with the 
butt of a training rifle at the Turlock Rehabilitation 
Center, and as a result, such head trauma led to the onset of 
his seizure disorder.  The veteran concedes that the 
aforementioned head injury occurred at a time when he was 
being held as a prisoner in the stockade, due to the earlier 
imposition of a sentence at general court marital.  Governing 
legal authority bars entitlement of the veteran to 
compensation for disability incurred or aggravated during 
periods of arrest and imprisonment.  To the extent that the 
veteran's seizure disorder is alleged to have been incurred 
in or aggravated during the period of arrest and/or 
imprisonment shown from June 25, 1945, to November 20, 1945, 
such disorder was neither incurred nor aggravated in line of 
duty, as that was not a period of creditable, honorable 
service.  To that extent, the law is dispositive, and the 
claim must be denied or the appeal terminated because of the 
absence of legal merit or lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There remains for consideration the issue of the service 
incurrence or aggravation of the veteran's claimed seizure 
disorder during the one month and nineteen days of his 
creditable, honorable  service.  This requires a more 
detailed review of inservice clinical data in the context of 
the entire evidentiary record.

As a seizure disorder was not noted upon service entrance, 
the veteran is entitled to a presumption of soundness as to 
that disorder.  While there is evidence rebutting that 
presumption, chiefly consisting of the findings of the 
inservice BMO, and those of a VA physician in December 1945, 
the evidence denoting preexistence is not of such a nature as 
to the rise to the level of being both clear and 
unmistakable.  In this regard, it is noted that the veteran 
has recanted all past statements as to the presence of 
seizures prior to service, contending instead that, while he 
suffered two fainting spells prior to service, those spells 
were a reaction to his viewing of blood spillage.  His 
mother, too, is shown to have previously provided a statement 
to the service department as to the existence of the 
veteran's two fainting spells prior to service, but, like the 
veteran, she did not identify any preservice diagnosis or 
treatment for seizures and there is no indication that either 
she or the veteran is qualified to offer any opinion as to 
medical diagnosis.  As it appears that the BMO and VA 
physician relied at least in part on the statements of the 
veteran and his mother in finding that the veteran's 
psychosis-seizures preexisted service, the factual predicate 
as to those determinations regarding preexistence is called 
into question.  Furthermore, various other lay affiants 
specifically deny the existence of preservice seizure 
activity involving the veteran.  Based on the foregoing, it 
is the Board's conclusion that the presumption of soundness 
regarding seizures is not sufficiently rebutted in this 
instance.  

Thus, the two remaining questions are whether a seizure 
disorder was incurred during that period of creditable 
service prior to the veteran's incarceration on June 25, 
1945, and whether any seizure disorder that preexisted the 
period of service prior to November 21, 1945, was aggravated 
during the few remaining days of active duty ending on 
November 29, 1945.  As to the earlier period, the Board notes 
that service medical records of the veteran in no way reflect 
the onset of a seizure disorder prior to June 25, 1945, there 
being no complaints or findings consistent with its presence.  
Notice is taken of the veteran's statement at the time of a 
VA medical examination in June 1948, to the effect that he 
fell from a rope while training on an obstacle course in May 
1945 and was hospitalized for an eight-month period for 
treatment of his injuries.  However, nothing in the veteran's 
service medical records verifies the incident or medical 
treatment received.  In fact, the only medical treatment 
shown to have been obtained by the veteran in May 1945 was 
for his measles.  Nor is there shown to have been any 
increase in severity of the preexisting seizure disorder 
during the period from November 21 to 29, 1945.  During that 
period, the veteran remained hospitalized at a service 
department facility and a review of hospital records 
demonstrates that he continued to experience repeated 
seizures despite the administration of anti-convulsant 
medication.  No worsening of his preexistent seizures, as 
might constitute aggravation, is otherwise indicated.  
Moreover, it is significant that no medical professional has 
set forth findings or opinions specifically linking the 
veteran's seizures to that period of service prior to June 
25, 1945, or subsequent to November 20, 1945, or any 
inservice incident during those time frames.  Accordingly, 
the service incurrence or aggravation of the veteran's 
claimed seizure disorder during the noted one month and 
nineteen days of creditable service cannot be conceded.  

As to the foregoing, it is clear that a preponderance of the 
evidence is against the veteran's claim, and, as such, the 
provisions of 38 U.S.C.A. § 5107(b) are not for application 
in determining his entitlement to disability compensation for 
a seizure disorder during his one month and nineteen days of 
creditable, honorable service.


ORDER

A seizure disorder was not incurred in or aggravated in line 
of duty during the period of incarceration from June 25, 
1945, to November 20, 1945.

Service connection for a seizure disorder, based on the 
veteran's reopened claim therefor, is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

